Judgment of conviction of the County Court of Westchester county reversed upon the law and the facts and a new trial ordered. It was harmful error to admit People’s Exhibit 3, the examination of defendant by the district attorney. Aside from a few of the questions and answers therein, which, defendant admitted, had been asked and answered, the remainder of the exhibit had not been authenticated. Furthermore, a considerable part of the exhibit consisted of matter which, because of the method adopted by the district attorney, cast upon defendant suspicion of having done things that might have prejudiced him with the jury, though he denied their commission to the district attorney. Furthermore, the matter of identification’ was sufficiently close as a matter of fact to require a new trial in the interest of justice. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.